Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 09/08/2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “A method for downlink aggregation configuration using transmission time units”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recite the limitation “…a downlink aggregation coefficient S corresponding to S consecutive transmission time units…”, which renders the claim indefinite and makes it confusing to understand, the acronym “S” represents two different meanings and does not have the specific value as presented. The Examiner suggests amending this limitation to recite “…a downlink aggregation coefficient (S), wherein S is an integer greater than 1, as indicated in the specification Prgph [0079] and slot aggregation is performed on the S consecutive transmission time units of downlink resources as indicated in the specification Prgph [0080]. Thus, the examiner suggests one possible solution to have the limitation written as “…a downlink aggregation coefficient (S), wherein S is an integer greater than 1, performing slot aggregation on the S consecutive transmission time units of downlink resources…” appropriate correction is required.
Claims 1, 9 and 17 recite the limitation “…wherein the valid time is one or more transmission time units in the S consecutive transmission time units…” here the “S” means time unites, which makes the claim broad and indefinite since the “S” earlier in the claim referees to DL aggregation coefficient.
Claim 2, 10, 18 recite the limitation “…in the S consecutive transmission time units…” here the “S” means time unites, which makes the claim broad and indefinite since the “S” is not referred to a specific meaning.
Claim 3, 11, 19 recite the limitation “…the downlink aggregation coefficient S…” here the “S” means aggregation coefficient, which makes the claim broad and indefinite since the “S” is not referred to a specific meaning.

Prior art
The closest prior art found from the search are the following references:
Hosseini et al. teaches a method for carrier aggregation and shortened transmission time intervals (sTTIs) for downlink transmissions to improve downlink throughput with a reduced feedback latency, the system implement a modified hybrid automatic repeat request (HARQ) timeline. A base station configure a first component carrier with a TTI or sTTI for downlink that is longer than an sTTI for a second uplink component carrier. The base station and a user equipment (UE) operate using a HARQ timing for the first component carrier that is based on the shorter sTTI for the second component carrier. The base station transmit a downlink transmission using the longer TTI or sTTI for greater carrier aggregation, and the UE send a downlink HARQ acknowledgment (ACK) message in response according to the HARQ timing for reduced latency.
Pelletier et al. teaches a method for in a UE to determine one or more data units correspond to a flow of such data units. The UE perform such determination as a function of one or more matching rules. Flow-based processing are enabled in the layer 2/layer 1 chain by per-packet determination using one or more rules, for example by routing through the applicable processing functions and/or using the applicable configuration and/or mapping to the applicable uplink physical layer functions and/or resources. One or more functions such as scheduling request, buffer status reporting, HARQ processing, 

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472